296 F. Supp. 2d 1374 (2003)
In re PAXIL PRODUCTS LIABILITY LITIGATION
No. 1574.
Judicial Panel on Multidistrict Litigation.
December 19, 2003.
*1375 Before WM. TERRELL HODGES,[*] Chairman, JOHN F. KEENAN, BRUCE M. SELYA,[*] JULIA SMITH GIBBONS, D. LOWELL JENSEN, J. FREDERICK MOTZ and ROBERT L. MILLER, Jr., Judges of the Panel.

TRANSFER ORDER
John F. KEENAN, Chairman.
This litigation presently consists of twelve actions: two actions in the Middle District of Louisiana and one action each in the Central District of California, the Southern District of California, the Southern District of Illinois, the District of Maryland, the District of Massachusetts, the Northern District of Mississippi, the Northern District of Ohio, the Middle District of Tennessee, the Northern District of Texas and the Eastern District of Wisconsin.[1] Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, by the Massachusetts plaintiffs to centralize the actions in this litigation in the Central District of California or the Southern District of Illinois for coordinated or consolidated pretrial proceedings. The Southern California plaintiff joins in the motion. Pharmaceutical defendantsSmithKline Beecham Corp., d/b/a/ GlaxoSmithKline and GlaxoSmithKline PLC (collectively referred to as GSK)oppose Section 1407 centralization. If the Panel deems centralization appropriate, GSK suggests either the Middle District of Louisiana or the Middle District of Tennessee as transferee district.
On the basis of the papers filed and hearing session held, the Panel finds that the actions in this litigation involve common questions of fact and that centralization under Section 1407 in the Central District of California will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. Common factual questions arise because all actions focus on alleged side effects of Paxil, a widely-prescribed anti-depressant drug, and whether defendants knew of these side effects and either concealed, misrepresented or failed to warn of them. Centralization under Section 1407 is thus necessary in order to avoid duplication of discovery, prevent inconsistent or repetitive pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
Given the geographic dispersal of constituent actions and potential tag-along actions, no district stands out as the geographic focal point for this nationwide docket. Thus we have searched for a transferee judge with the time and experience to steer this complex litigation on a prudent course. By centralizing this litigation in the Central District of California before Judge Mariana R. Pfaelzer, we are assigning this litigation to a seasoned jurist in a district with the capacity to handle this litigation.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions *1376 on the attached Schedule A and pending outside the Central District of California are transferred to that district and, with the consent of that court, assigned to the Honorable Mariana R. Pfaelzer for coordinated or consolidated pretrial proceedings with the action pending there.

SCHEDULE A
MDL-1574In re Paxil Products Liability Litigation
Central District of California

In re Paxil Litigation, C.A. No. 2:01-7937
Southern District of California

James Roscoe v. GlaxoSmithKline, C.A. No. 3:02-2138
Southern District of Illinois

Carol Martin, et al. v. SmithKline Beecham Corp., C.A. No. 3:03-563
Middle District of Louisiana

Ted Bowman, et al. v. SmithKline Beecham Corp., C.A. No. 3:02-909

Victoria James, et al. v. SmithKline Beecham Corp., et al., C.A. No. 3:03-499
District of Maryland

Frank Mitchell, et al. v. SmithKline Beecham Corp., C.A. No. 1:02-4156
District of Massachusetts

Preston Leonard, et al. v. GlaxoSmithKline Corp., C.A. No. 1:03-10245
Northern District of Mississippi

Hattie D. Scott, et al. v. SmithKline Beecham Corp., et al., C.A. No. 4:03-233
Northern District of Ohio

Joseph James McGrath, et al. v. GlaxoSmithKline, Inc., et al., C.A. No. 1:02-765
Middle District of Tennessee

Calvin Townsend, et al. v. SmithKline Beecham Corp., et al., C.A. No. 3:03-444
Northern District of Texas

Clayton Greenberg, et al. v. GlaxoSmithKline Corp., C.A. No. 3:02-2147
Eastern District of Wisconsin

Christen Holcombe, et al. v. SmithKline Beecham, C.A. No. 2:02-1158
NOTES
[1]  The Panel has been notified that four potentially related actions have been filed as follows: one action each in the Central District of California, the Southern District of Indiana, the Northern District of New York and the Western District of Washington. These actions and any other related actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).
[1]  The Panel has been notified that four potentially related actions have been filed as follows: one action each in the Central District of California, the Southern District of Indiana, the Northern District of New York and the Western District of Washington. These actions and any other related actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).